J-S59005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DESMOND JANQDHARI,                         :
                                               :
                       Appellant               :   No. 2762 EDA 2018

          Appeal from the Judgment of Sentence Entered April 11, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0003047-2014


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY LAZARUS, J.:                          FILED DECEMBER 30, 2019

        Desmond Janqdhari appeals from the judgment of sentence, entered in

the Court of Common Pleas of Philadelphia County, after a jury convicted him

of aggravated assault,1 robbery,2 possession of a firearm by a prohibited

person,3 carrying a firearm without a license,4 possessing instruments of




____________________________________________


1   18 Pa.C.S.A. § 2702.

2   18 Pa.C.S.A. § 3701.

3   18 Pa.C.S.A. § 6105.

4   18 Pa.C.S.A. § 6106.
J-S59005-19



crime,5 conspiracy,6 and attempted aggravated assault.7 Upon careful review,

we affirm.

        On January 11, 2014, Sean Goldman and his then-girlfriend Tia White

stood outside an apartment building located at 4908 Germantown Avenue in

Philadelphia, Pennsylvania. Goldman’s friend Keith Williams drove up in a red

Toyota Corolla along with Janqdhari, whom Goldman had never previously

met. Williams briefly spoke with Goldman, then drove off with Janqdhari.

        Approximately fifteen minutes later, Janqdhari returned to 4908

Germantown Avenue and asked Goldman for drugs.                 When Goldman told

Janqdhari he did not have any, Janqdhari demanded money. Goldman did not

comply.     Janqdhari responded by firing two shots from a handgun, one of

which hit Goldman in the abdomen. Goldman’s friend Justin8 returned fire,

striking Janqdhari several times. Janqdhari dropped his gun and fled.

        Police quickly arrived at the scene of the shooting. Goldman described

the wounded shooter and the red Toyota—information which the police

promptly relayed over the radio. Subsequently, Officer Masiejczyk9 alerted

his fellow officers to Williams’ and Janqdhari’s arrival at Einstein Hospital,

____________________________________________


5   18 Pa.C.S.A. § 907.

6   18 Pa.C.S.A. § 903.

7   18 Pa.C.S.A. § 901.

8   Justin was identified at trial solely by his first name.

9   Officer Masiejczyk was identified at trial solely by his last name.

                                           -2-
J-S59005-19



where the two had crashed the red Toyota.        Janqdhari exited the car and

entered the emergency room.        Williams attempted to enter the hospital

through a locked door. Subsequently, Officer Masiejczyk observed Williams

make a throwing motion and flee. Officer Masiejczyk, joined by fellow officers,

pursued Williams and apprehended him on a nearby porch. Police recovered

a .38 caliber revolver near where Williams made a throwing motion and a

makeshift silencer near the Toyota. Subsequent testing matched DNA found

on the revolver to Janqdhari.

      Meanwhile, officers took Goldman to Einstein Hospital.       While being

interviewed by the police on a gurney, Goldman realized Janqdhari lay in the

bed next to him. Later, after being read his rights, Janqdhari admitted the

following to police:   (1) on January 6, 2014, he and Williams carjacked a

woman, took her red Toyota, and switched the license plate with that of

another vehicle; (2) he and Williams planned to rob Goldman because they

believed he had money and drugs; (3) he originally possessed the .38 caliber

revolver, but swapped guns with Williams before robbing Goldman because

they believed the .40 caliber handgun to be more intimidating; (4) he was

shot in the process of robbing Goldman; and (5) he and Williams had used the

same guns and the red Toyota to rob a cell phone store hours before

attempting to rob Goldman.

      At trial, Detective Stephen Grace read into evidence Janqdhari’s above-

mentioned admissions. Detective Grace further recounted searching the red

Toyota, confirming it had a different vehicle’s license plate and contained a T-

                                     -3-
J-S59005-19



Mobile bag. He also recounted investigating the January 11, 2014 cell phone

store robbery. Detective Grace viewed video footage of the robbery, in which

Janqdhari and Williams arrived in the red Toyota, wearing the same clothing

in which they were later apprehended. Janqdhari later took the stand in his

own defense and disputed nearly every aspect of his statement to the police,

save for admitting to visiting the apartment complex, seeing Goldman and

White, and formerly possessing the .38-caliber revolver.

       Following trial, a jury found Janqdhari guilty of the above-mentioned

crimes. On April 11, 2018, the court sentenced Janqdhari to an aggregate

twenty-five to fifty years’ incarceration, set to run consecutively to a forty-

year federal sentence Janqdhari is currently serving.10 Janqdhari timely filed

post-sentence motions on April 18, 2018. Janqdhari filed a premature pro se

notice of appeal on April 20, 2018. On September 20, 2018, the court denied

Janqdhari’s post-trial motions and counsel timely filed a notice of appeal.

Janqdhari timely filed a court-ordered Pa.R.A.P. 1925(b) statement of errors

complained of on appeal.

       Janqdhari raises the following issues for our review:

       1.     Whether the trial court abused its discretion and committed
              reversible error when the court permitted the prosecutor to
              introduce evidence of prior bad acts.


____________________________________________


10The United States District Court for the Eastern District of Pennsylvania
imposed a 40-year sentence for the armed robbery and carjacking described
supra.


                                           -4-
J-S59005-19


      2.    Whether the trial court abused its discretion and committed
            reversible error when the court permitted an eyewitness to
            make an in[-]court identification of . . . Janqdhari, despite
            the fact that the witness had not participated in a pretrial
            identification procedure.

      3.    Whether the trial court abused its discretion and committed
            reversible error when the court permitted the complainant to
            testify about the contents of an out-of-court statement to
            police.

      4.    Whether the trial court abused its discretion when the court
            permitted the Commonwealth to present an opinion, which
            was based upon specialized knowledge beyond that
            possessed by the average layperson, through a witness[]
            who had not been qualified as an expert.

      5.    Whether the Trial Court abused its discretion and committed
            reversible error when the court denied . . . Janqdhari’s post-
            sentence motion for a new trial, ruling that the verdict was
            not against the weight of the evidence.

      6.    Whether the trial court abused its discretion when the court
            imposed [consecutive sentences,] which resulted in a de
            facto life sentence.

Brief of Appellant, at 14–15.

      Janqdhari’s first four claims concern the court’s decisions to admit or

exclude evidence. Id. at 34. Consequently, we evaluate those claims under

the following, well-established standard:

      When reviewing questions regarding the admissibility of evidence,
      our standard of review maintains the admissibility of evidence is
      solely within the discretion of the trial court and will be reversed
      only if the trial court has abused its discretion. An abuse of
      discretion is not merely an error of judgment, but is rather the
      overriding or misapplication of the law, or the exercise of
      judgment that is manifestly unreasonable, or the result of bias,
      prejudice, ill-will or partiality, as shown by the evidence or the
      record. The comment to Rule 403 of the Pennsylvania Rules of
      Evidence defines “unfair prejudice” as “a tendency to suggest


                                     -5-
J-S59005-19


      decision on an improper basis or to divert the jury’s attention away
      from its duty of weighing the evidence impartially.”

Commonwealth v. Seilhamer, 862 A.2d 1263, 1270 (Pa. Super. 2004)

(citations omitted).

      In his first claim, Janqdhari argues the trial court abused its discretion

by admitting evidence of the January 6, 2014 carjacking and the January 11,

2014 cell phone store robbery as res gestae evidence under Pa.R.E. 404(b)(2).

See Brief of Appellant, at 27–28.

      Rule 404 provides, in relevant part, as follows:

      Rule 404. Character Evidence; Crimes or Other Acts

                                     ....

      (b) Crimes, Wrongs or Other Acts.

            (1) Prohibited Uses. Evidence of a crime, wrong, or other
            act is not admissible to prove a person’s character in order
            to show that on a particular occasion the person acted in
            accordance with the character.

            (2) Permitted Uses. This evidence may be admissible for
            another purpose, such as proving motive, opportunity,
            intent, preparation, plan, knowledge, identity, absence of
            mistake, or lack of accident. In a criminal case this evidence
            is admissible only if the probative value of the evidence
            outweighs its potential for unfair prejudice.

Pa.R.E. 404(b)(1)–(2).

      “Our Supreme Court has consistently recognized the admission of

distinct crimes may be proper where it is part of the history or natural

development of the case, i.e., the res gestae exception.” Commonwealth v.

Brown, 52 A.3d 320, 326 (Pa. Super. 2012).

                                     -6-
J-S59005-19


      Evidence of distinct crimes are not admissible against a defendant
      being prosecuted for another crime solely to show his bad
      character and his propensity for committing criminal acts.
      However, evidence of other crimes and/or violent acts may be
      admissible in special circumstances where the evidence is relevant
      for some other legitimate purpose and not merely to prejudice the
      defendant by showing him to be a person of bad character[. One
      such] special circumstance where evidence of other crimes may
      be relevant and admissible is where such evidence was part of the
      chain or sequence of events which became part of the history of
      the case and formed part of the natural development of the facts.
      This special circumstance, sometimes referred to as the res gestae
      exception to the general proscription against evidence of other
      crimes, is also known as the complete story rationale, i.e.,
      evidence of other criminal acts is admissible to complete the story
      of the crime on trial by proving its immediate context of
      happenings near in time and place.

Commonwealth v. Lark, 543 A.2d 491, 496–97 (Pa. 1988) (internal

citations omitted).

      “Where the res gestae exception is applicable, the trial court must

balance the probative value of such evidence against its prejudicial impact.”

Commonwealth v. Brown, 52 A.3d 320, 326 (Pa. Super. 2012).                  In

conducting this balancing test, we have previously stated as follows:

      [C]ourts must consider factors such as the strength of the “other
      crimes” evidence, the similarities between the crimes, the time
      lapse between crimes, the need for the other crimes evidence, the
      efficacy of alternative proof of the charged crime, and “the degree
      to which the evidence probably will rouse the jury to
      overmastering hostility.” McCormick, Evidence § 190 at 811 (4th
      ed. 1992)[; see] also Commonwealth v. Frank, [] 577 A.2d
609 ([Pa. Super.] 1990) (enumerating balancing test factors,
      including ability for limiting instruction to reduce prejudice).

Id. at 326–27 (emphasis added); compare Commonwealth v. Robinson,

864 A.2d 460, 497 (Pa. 2004) (affirming court’s decision to admit testimony


                                     -7-
J-S59005-19


concerning uncharged sexual assault during murder trial as res gestae

because it “was not offered merely to indicate [Appellant’s] propensity to

commit similar crimes . . . but to show he committed these crimes charged,

how he committed them, why he committed them and the circumstances of

his apprehension.”) with Commonwealth v. Crispell 193 A.3d 919, 937 (Pa.

2018) (finding Appellant’s arrest for theft in Arizona inadmissible as res gestae

as it was irrelevant to murder charges he faced in Pennsylvania).

      Instantly, Janqdhari asserts evidence of the January 6, 2014 carjacking

and January 11, 2014 cell phone store robbery was not res gestae evidence

as it “did not complete the story because the incidents . . . were not related

to the incident for which [Janqdhari] was on trial” and because the prior bad

acts were “not part of the same transaction or interwoven in such a manner

that failing to elucidate the jury to the information would render the case

unintelligible.” Brief of Appellant, at 30–31 (quoting Brown, supra at 332).

We disagree.

      Detective Grace offered testimony establishing the connection between

Janqdhari and the weapons, the getaway vehicle, and the co-conspirator

involved in the abortive robbery of Goldman. N.T. Trial, 12/13/17, at 177–

79; 213–14. This testimony permissibly “provided the jury with a complete

story” of events surrounding the instant crimes. Robinson, supra at 497.

Furthermore, the court instructed the jury that this evidence was before them

for the limited purpose “of tending to show a course of conduct . . . [and]


                                      -8-
J-S59005-19


must not be considered . . . in any other way[.]” N.T. Trial, 12/15/17, at 84;

see Brown, supra at 327 (listing limiting instruction as means to reduce

prejudice of res gestae evidence); see also Commonwealth v. Roney, 79
A.3d 595, at 640 (Pa. 2013) (“The jury is presumed to follow the court’s

instructions.”).   Consequently, the court did not abuse its discretion by

admitting Detective Grace’s testimony for the limited purpose of serving as

res gestae evidence under Rule 404(b)(2). Robinson, supra at 497.

      In his next claim, Janqdhari argues the trial court committed reversible

error by permitting White to identify him in court and advocates for the

adoption of Massachusetts and Connecticut case law regarding first-time, in-

court identifications.   See Brief of Appellant at 31–35 (citing State v.

Dickson, 141 A.3d 810, 817 (Conn. 2016) and Commonwealth v. Crayton,

21 N.E.3d 157, 169 (Mass. 2014)).

      That fact that a witness “could not previously identify [an] appellant

does not render [his or her] in-court identification any less admissible. The

fact that [the witness] could not identify [the defendant] earlier is relevant

only to the weight and credibility of [his or her] testimony.” Commonwealth

v. Zabala, 449 A.2d 583, 587 (Pa. Super. 1982).

      At trial, the Commonwealth informed the court that White had

previously told police she did not believe she could identify the perpetrator.

N.T. Trial, 12/12/17, at 6–7. The Commonwealth, nonetheless, requested the

court allow White to make an identification if, on the stand, White said she


                                    -9-
J-S59005-19


could do so. Id. at 7. The court granted the Commonwealth’s request, and

White later identified Janqdhari by pointing at him.          Id. at 7, 112–13.

Janqdhari’s trial counsel thoroughly cross-examined White, confronting her

with a copy of the statement she gave to detectives wherein White stated she

did not think she could identify the perpetrator because “[i]t was dark out

there.” Id. at 128–38.

       As the instant factual circumstances purely implicate weight and

credibility, it is not for this Court to revisit what importance, if any, the jury

accorded White’s testimony. See Zabala, supra at 587 (finding prior inability

to   identify   defendant   speaks   to   weight   and   credibility);   see   also

Commonwealth v. Steffy, 339 A.2d 690, 694 (Pa. Super. 1979) (“If the

circumstances surrounding the identification were questionable, it was for the

fact-finder to make that determination in weighing the credibility of the

witnesses and the weight of the evidence.”). Further, we note Janqdhari’s

presence the night of the shooting is not in dispute. See N.T. Trial, 12/14/17,

at 73–75 (admitting at trial, on the night in question, he was: 1) at the “at

the apartment complex on Germantown and Logan[;]” 2) meeting “Sean

Goldman[;]” and 3) he saw Goldman and “Tia White” at the apartment

complex). Consequently, his second claim fails.

       In his third claim, Janqdhari argues the trial court abused its discretion

by permitting the prosecutor to introduce impermissible hearsay in the form




                                      - 10 -
J-S59005-19


of Goldman’s prior statement to police wherein Goldman averred he believed

his friend Justin returned fire at Janqdhari. Brief of Appellant, at 35–37.

       Hearsay, defined as an out-of-court statement offered for the truth of

the matter asserted, is inadmissible except as provided by specifically

enumerated exceptions under the Pennsylvania Rules of Evidence.               See

Pa.R.E. 801; see also Pa.R.E. 802. One such exception permits the admission

of a witness’s prior statement, under circumstances where the prior statement

is both “inconsistent with the declarant-witness’s testimony” and “is a writing

signed and adopted by the declarant.[11]”          Pa.R.E. 803.1(1)(B).    To be

admissible under Rule 803.1(1), the prior statement must genuinely differ

from the statement offered at trial. Compare Commonwealth v Stays, 70
A.3d 1256, 1261–62 (Pa. Super. 2013) (finding witness’s transcribed

statement to police identifying appellant as shooter sufficiently inconsistent

with in-court testimony denying shooter was in the courtroom) with

Commonwealth v. Rayner, 153 A.3d 1049, 1062 (Pa. Super. 2016)

(precluding attorney from impeaching witness with grand jury testimony

stating assailant wore a black t-shirt, when, at trial, witness stated “the shirt

was black with a Polo insignia on it” on grounds that “these statements were

not incompatible . . . in the sense required for admission as a prior inconsistent

statement.”).


____________________________________________


11 We note Goldman signed his police statement, fulfilling the second
requirement under Pa.R.E. 803.1(1)(B). Goldman Statement, 1/11/13, at 2.

                                          - 11 -
J-S59005-19


       At trial, Janqdhari’s counsel, Lee Mandell, Esquire, objected to an

exchange between the Commonwealth and Goldman.                      See N.T. Trial,

12/12/17, 95. The Commonwealth initially asked whether Goldman saw Justin

carrying a firearm. See id at 84 (“[Commonwealth:] Okay. Did you see Justin

with a firearm that night?        [Goldman:]       No, but he usually carries one.”).

Subsequently, the Commonwealth read from a copy of the statement Goldman

gave to police. See id. at 94. The following exchange took place:

       [The Commonwealth:] . . . I’ll take you to the second question
       on the bottom of [p]age 1. “QUESTION: Do you think Justin fired
       at this male? ANSWER: I think so.”

       [Attorney Mandell:] Objection. I move to strike anything he may
       have said. There is nothing inconsistent about that,[12] Judge.



____________________________________________


12 The Commonwealth argues Janqdhari waived the instant claim by failing to
object earlier at trial when a police officer testified that Goldman stated “his
friend Justin returned fire, and he believes he struck the male that shot him.”
Brief of Appellee, at 18 (citing Commonwealth v O’Donnell, 740 A.2d 198,
204 (Pa. 1999) and N.T. Trial, 12/12/17, at 49). O’Donnell is by no means
controlling; the cited portion briefly discusses the relaxed waiver doctrine in
the context of capital murder. O’Donnell, supra at 204. The “first available
opportunity” language cited by the Commonwealth refers to the proposition
that Appellants must raise claims of counsel’s ineffectiveness at the first
available opportunity—not for the proposition that allowing facts to enter
earlier at trial vitiates any and all objections to the presentation of related
evidence later at trial. See O’Donnell, supra at 204 (“issue of counsel’s
ineffectiveness is properly raised before this Court when it is the first available
opportunity new counsel has had to raise claims of prior counsel’s
ineffectiveness.”) (citing Commonwealth v. Pizzo, 602 A.2d 823, 824 (Pa.
1992)). Our review of relevant case law unearthed no support for the
Commonwealth’s position vis-à-vis waiver. Moreover, Attorney Mandell’s
statement, “[t]here is nothing inconsistent about that[,]” clearly speaks to an
objection concerning the use of prior inconsistent statements. N.T. Trial,
12/12/17, 95.

                                          - 12 -
J-S59005-19


Id. (emphasis added). Following a discussion at sidebar, the court overruled

Attorney Mandell’s objection. See id. at 95.

      On appeal, Janqdhari avers Goldman’s statement was inadmissible

hearsay because “[t]he detective’s question was substantially different from

the prosecutor’s question” and “[t]he different answers to these different

questions were not inconsistent.”    Brief of Appellant, at 37.   We disagree.

Logically, both questions required Goldman to answer whether Justin had a

gun. N.T. Trial, 12/12/17, at 84, 94. Legally, the disparity in his answers—

wherein Goldman first stated Justin fired shots, then, at trial, said Justin did

not even have a gun—certainly qualifies as an inconsistency under Rule

803.1(1). See Stays, supra at 1261–62 (finding inconsistent identification

of shooter admissible); see also Rayner, supra at 1062 (finding more

detailed statement consistent and inadmissible).       As such, admitting the

statement was not an abuse of discretion. Id.

      Next, Janqdhari claims the trial court abused its discretion by permitting

Officer Judith Kinniry to testify about whether an object she recovered near

the red Toyota was a makeshift silencer. See Brief of Appellant, at 38.

      The Commonwealth did not offer Officer Kinniry as an expert in any

respect. Therefore, the admissibility of her opinion testimony is governed by

Pa.R.E. 701, which limits the testimony of lay witnesses as follows:

      If a witness is not testifying as an expert, testimony in the form
      of an opinion is limited to one that is:

      (a)   rationally based on the witness’s perception;

                                     - 13 -
J-S59005-19



      (b)    helpful to clearly understanding the witness’s testimony or
             to determining a fact in issue; and

      (c)    not based on scientific, technical, or other specialized
             knowledge within the scope of [Pa.R.E.] 702.

Pa.R.E. 701.

      “Generally, lay witnesses may express personal opinions related to their

observations on a range of subject areas based on their personal experiences

that are helpful to the factfinder.” Commonwealth v. Berry, 172 A.3d 1, 3–

4 (Pa. Super. 2017). Police officers, serving as lay witnesses, may testify to

readily observable facts that do not require specialized training.          See

Commonwealth v. Gause, 164 A.3d 532, 538 (Pa. Super. 2017) (affirming

propriety of police officers offering lay testimony as to “someone’s readily

observable condition or appearance that does not require medical training.”);

see also Commonwealth v. Griffith, 32 A.3d 1231, 1238 (Pa. 2011)

(finding need for expert versus lay testimony when prosecuting DUI rests on

“the nature and overall strength of the Commonwealth’s evidence” in context

of whether factual issue “requires knowledge beyond the ken of the ordinary

layman.”).

      Instantly, Officer Kinniry testified to having limited experience with

silencers. See N.T. Trial, 12/13/17, at 61 (“Had you previously seen objects

like this [silencer]? . . . “Probably like four, five [times].”). She then opined

the object retrieved near the red Toyota was a silencer. See id. at 59 (“I




                                     - 14 -
J-S59005-19


observed on the sidewalk a black cylinder generally used for silencing of a gun

wrapped in black tape.”).

       Officers in this Commonwealth are regularly admitted as experts to

identify factory-standard firearms and ammunition, though these are items

with which firearms owners might be familiar. See, e.g., Commonwealth v.

Cousar, 154 A.3d 287, 295 (Pa. Super. 2017) (admitting officer as firearms

identification expert to identify .357 revolver); Commonwealth v. Ramos,

827 A.2d 1195, 1198 (Pa. Super. 2003) (admitting officer as firearms

identification expert to identify caliber of fatal bullet). Here, Officer Kinniry

offered a factual description that could alternatively lead an everyday citizen

to picture either an illegal, ersatz firearms accessory13 or trash. See N.T.

Trial, 12/13/17, at 59 (“a black cylinder . . . wrapped in black tape.”). Nothing

indicates that the item described would be identifiable as a silencer to the

ordinary, law-abiding firearms owner, let alone the “ordinary layman.”

Griffith, supra at 1238. Consequently, the court erred by admitting Officer

Kinniry’s lay opinion. Id.


____________________________________________


13 Silencing a firearm is broadly prohibited in Pennsylvania. See 18 Pa.C.S.A.
§ 908 (a), (c) (“a person commits a misdemeanor of the first degree if, except
as authorized by law,” he or she possesses, inter alia, a “firearm . . . specially
adapted for . . . silent discharge.”); see also Commonwealth v. Stewart,
495 A.2d 584, 593 (Pa. Super. 1985) (“the fact that one can be convicted of
a violation of Section 908 for mere possession of the prohibited items . . .
clearly indicates that the legislature intended to prohibit the items enumerated
in [S]ection 908 from being in free circulation in society.”). We note the
Commonwealth did not charge Janqdhari under Section 908. See Criminal
Complaint, 1/13/14, at 3.

                                          - 15 -
J-S59005-19


      Nevertheless, the court’s error was harmless. Harmless error exists if

the Commonwealth proves any of the following:

      (1)   the error did not prejudice the defendant or the prejudice
            was de minimis; or (2) the erroneously admitted evidence
            was merely cumulative of other untainted evidence which
            was substantially similar to the erroneously admitted
            evidence; or (3) the properly admitted and uncontradicted
            evidence of guilt was so overwhelming and the prejudicial
            effect of the error was so insignificant by comparison that
            the error could not have contributed to the verdict.

Commonwealth v. Burno, 154 A.3d 764, 787 (Pa. 2017).

      Instantly, the Commonwealth asserts the third ground for harmless

error applies. See Brief of Appellee, at 23. We agree. Janqdhari and Williams

went directly to Einstein Hospital after their attempt to rob Goldman went

awry. N.T. Trial, 12/12/17, at 44–48; N.T. Trial, 12/13/17, at 30–31. Shortly

thereafter, Goldman, lying in his hospital gurney, identified Janqdhari as his

shooter. Id. at 90. After being read his rights, Janqdhari confessed to a series

of crimes, including shooting Goldman. N.T. Trial, 12/13/17, at 202–11. The

police investigation later independently confirmed the veracity of Janqdhari’s

confession through video and DNA evidence.         Id. at 213–14; N.T. Trial,

12/14/17, at 60. Consequently, the prejudice introduced by the admission of

Officer Kinniry’s opinion is rendered insignificant by the overwhelming amount

of properly admitted and uncontradicted evidence of Janqdhari’s guilt. See

Commonwealth v. Jacoby, 170 A.3d 1065, 1086 (Pa. 2017) (finding

erroneous     introduction   of   gun   barrel   rendered     insignificant   by

Commonwealth’s overwhelming evidence of defendant’s guilt).

                                     - 16 -
J-S59005-19


      Next, Janqdhari argues the verdict was against the weight of the

evidence because Goldman and White offered contradictory versions of the

night in question, specifically referencing: (1) whether or not Goldman and

White were waiting for a bus; (2) the extent of visibility provided by nearby

streetlights; and (3) the number of people on the steps.           See Brief of

Appellant, at 40–43.

      We review the trial court’s exercise of discretion in ruling on the weight

claim, not the underlying question of whether the verdict was against the

weight of the evidence. Commonwealth v. Champney, 832 A.2d 403, 408

(Pa. 2003). It is not our role, as a reviewing court, to reweigh the evidence

and substitute our judgment for that of the fact-finder. Commonwealth v.

Mitchell, 902 A.2d 430, 449 (Pa. 2006). Where the challenge to the weight

of the evidence is predicated on the credibility of trial testimony, our review

is extremely limited; unless the evidence is so unreliable “as to make any

verdict based thereon pure conjecture, [such claims] are not cognizable on

appellate review.” Commonwealth v. Gibbs, 981 A.2d 274, 282 (Pa. Super.

2009). We may only grant relief if the trial court’s verdict is “so contrary to

the evidence as to shock one’s sense of justice.” Champney, supra at 408.

      In his Rule 1925(a) opinion, the Honorable Giovanni Campbell stated as

follows:

      The evidence of [Janqdhari’s] guild was overwhelming. He was
      identified by the victim in the hospital and in court, and by an eye-
      witness. He was linked to the events by DNA. He used a car and
      was connected to guns he had used to steal the car in an armed

                                     - 17 -
J-S59005-19


      carjacking a week earlier and in a phone store robbery a few hours
      earlier. He confessed to the crime in a written statement.
      Moreover, his testimony as to the circumstances of the shooting
      and of the taking of his statement was wholly incredible.

Pa.R.A.P. 1925(a) Opinion, 12/3/18, at 13.

      As demonstrated by our harmless error analysis above, we find the trial

court did not abuse its discretion in ruling on Janqdhari’s weight claim; the

evidence against Janqdhari was overwhelming. As such, his weight claim fails.

Champney, supra at 408; see also Commonwealth v. Horne, 89 A.3d
2014 (Pa. Super. 2014) (“Here, the jury resolved the inconsistencies among

the testimonies as it saw fit and reached a verdict.”).

      In his final claim, Janqdhari avers the trial court abused its discretion by

imposing an aggregate term of twenty-five to fifty years of state-level

incarceration to be served consecutively to a separate 40-year federal

sentence. See Brief of Appellant, at 26

      This claim implicates the discretionary aspects of Janqdhari’s sentence.

Such a claim does not entitle an appellant to review as a matter of right.

Commonwealth v. Swope, 123 A.3d 333, 337 (Pa. Super. 2015). Rather,

before this Court can address such a discretionary challenge, an appellant

must comply with the following requirements:

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:
      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s brief has
      a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a

                                     - 18 -
J-S59005-19


      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code.

Id., quoting Commonwealth v. Allen, 24 A.3d 1058, 1064 (Pa. Super.

2011).

      Here, Janqdhari filed a post-sentence motion to reconsider sentence,

followed by a timely notice of appeal to this Court. He has also included in his

brief a concise statement of reasons relied upon for allowance of appeal with

respect to the discretionary aspects of his sentence pursuant to Pa.R.A.P.

2119(f).   Accordingly, we must now determine whether he has raised a

substantial question that the sentence appealed from is not appropriate under

the Sentencing Code.

      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis. Commonwealth v. Paul, 925 A.2d 825,

828 (Pa. Super. 2007). “A substantial question exists only when the appellant

advances a colorable argument that the sentencing judge’s actions were

either: (1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.” Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013)

(citation and quotation marks omitted).

      In his Rule 2119(f) statement, Janqdhari argues the trial court imposed

a “de facto life sentence.” Brief of Appellant, at 26. This conclusory argument,

however, fails to present a substantial question, as it fails to assert why his

sentence contravenes fundamental norms underlying the sentencing process.

Griffin, supra at 935. Next, Janqdhari argues the trial court’s sentence was

                                     - 19 -
J-S59005-19



“clearly unreasonable.”      Brief of Appellant, at 26.        A bald claim of

excessiveness does not present a substantial question for our review.

Commonwealth v. Haynes, 125 A.3d 800, 807–808 (Pa. Super. 2015).

Finally, Janqdhari avers it was manifestly excessive for the court to impose

consecutive state sentences following his federal sentence.         See Brief of

Appellant, at 27–28. He, however, fails specify what portion of the Sentencing

Code was violated by his within-guideline sentence. See Griffin, supra at

935; see also Commonwealth v. Gonzalez-Dejesus, 994 A.2d 595, 599

(Pa. Super. 2010) (finding no substantial question raised by imposition of

consecutive sentences in light of criminal conduct at issue, including “a ‘crime

spree’ [involving] an armed robbery . . . a kidnapping . . . [and] a car theft.”).

In light of the conduct at issue in this case, including escalating criminal

activity ultimately resulting in a coordinated armed robbery and subsequent

shooting, we do not find Janqdhari has raised a substantial question for our

review. Id. Consequently, we are compelled to deny his request for allowance

of appeal. Id.

      Judgment of sentence affirmed.

      Judge Nichols joins this Memorandum.

      Judge McLaughlin files a Concurring Memorandum.




                                     - 20 -
J-S59005-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/19




                          - 21 -